DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of invention of Group I, claims 1-17 and 20, in the reply filed on 11/09/2020 is acknowledged.  Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ouchi et al. (2019/0294964)
 	As per claims 1 and 20, Ouchi et al. discloses in figure 1 a matrix computational unit includes a plurality of processing elements (30) for performing matrix computations on a floating-point operand formatted using a first floating-point representation format (10 bits or less, see paragraphs [0032] and [0045]), and accumulating an intermediate result value, wherein the intermediate result value is calculated via a multiplication which uses the floating-point operand, and wherein the intermediate result value is 
 	Further, regarding to claim 20, Ouchi et al. discloses in figures 1 and 3 an output array (the obvious output buffers/registers of 13 or input buffers/register of 14) configured to store the matrix result using a third floating-point representation format (32 
 	As per claim 2. Ouchi et al. also discloses in paragraph [0045] the first floating-point representation format is an 8-bit floating-point format.  
 	As per claims 3 and 4, as Ouchi et al. also discloses in paragraph [0047] and figure 2 the second floating-point representation format having mantissa between 14-23 bits, having the second floating-point representation format is a 21-bit floating-point format as claimed would have been an obvious variance by the teaching Ouchi et al.  
 	As per claims 5 and 6, Ouchi et al. clearly discloses second floating-point representation format utilizes a greater number of bits for storing a floating-point number than the first floating-point representation format inherently for preventing an overflow error from occurring and prevents an underflow error from occurring.  
 	As per claim 7, Ouchi et al. discloses the matrix computational unit outputs the accumulated intermediate result value as an output formatted in a third floating-point representation format (with rounded 3 bits mantissa, see figure 2 and paragraph [0047])  
 	As per claim 8, having the third floating-point representation format being a 16-bit floating-point format rather than the floating format with rounded 3 bits mantissa disclosed by Ouchi et al. would have been an obvious modification as being a trade off between truncation error and communication speed of the communication path 20 in figure 1 of Ouchi et al,.  

 	As per claims 10 and 11, the features that the two matrix operands are formatted as linearized matrices and at least one of the two matrix operands is specified using a register value or a memory address location would have been obvious as well-known in the art.
  	As per claim 12, Ouchi et al discloses data values of the two matrix operands are stored in a weight input array (W) and a data input array (Z) of a matrix processor using the first floating-point representation format.  
 	As per claim 13 and 14, Ouchi et al discloses in figure 1 each of the plurality of processing elements (30) includes a plurality of multiply-accumulators (31, see figure 2), and thus includes a plurality of floating-point accumulators for storing intermediate results of the matrix computational unit as claimed.  
 	As per claims 15 and 16, in figures 1 and 2 of Ouchi et al, the claimed first and second instructions would correspond to obvious instructions to respective PEs 31 for rounding respective accumulation results in the second floating point format to obtain respective rounded accumulation results in the third floating point formats as retrieved portions of the matrix result.
 	As per claim 17, Ouchi et al discloses in figures 1 and 2 each of the plurality of processing elements includes a floating-point multiplier and an accumulator and is configured to perform a floating-point multiplication operation in parallel with the other processing elements.  
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
Paragraph [0062] of the present specification clearly discloses that “a matrix processor … utilize a 21-bit floating-point format … for certain matrix operations [not all the operations], such as for storing the results (and intermediate results) of matrix multiplications and/or matrix additions. In some embodiments, format 500 is used by accumulators for a matrix processor, such as output accumulators 329 and 331 of Figure 3”.  Therefore, the recitation in the claim that “accumulating an intermediate result value, wherein the intermediate result value is calculated via a multiplication which uses the floating-point operand, and wherein the intermediate result value is output based on the calculation in a second floating-point representation format which is at least a 21-bit floating point format” when read in light of the disclosed specification, the recited “a multiplication” corresponds to a matrix multiplication that includes scalar multiplications and accumulation, the calculation in a second floating-point representation format corresponds to the calculations in accumulation.  Noting that the specification does not discloses the scalar multiplication performs calculations in at least a 21-bit floating point format. Thus, Ouchi et al clearly discloses the claimed feature in figure 2 which clearly shows using at least a 21-bit floating point format for certain matrix operations including storing the results and intermediate results of matrix multiplications and/or matrix additions and for the calculation of the accumulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.